Per Curiam:
And now, April 12, 1886, the indictment and proceedings in *259the above case having been brought up upon the writ of certiorari upon the application of the district attorney of the county of Warren, and of the counsel of the defendants, it is ordered:
First. That the said indictment and record of proceedings be sent down to the court of quarter sessions of Lycoming county with instructions to proceed to try the said indictment in all respects as if the same had been originally found in said court, at the next September sessions thereof, unless upon legal cause shown said trial shall be continued to another term of said court; said trial to be at the expense of the county of Warren.
Second. That the said defendants and each of them shall appear for trial in said court of quarter sessions of Lycoming county on the first day of the September sessions thereof, being the 6th day of September next, and at such other time or times as said court for cause shown may continue the same, and shall further abide the order of said court in the premises.
Third. It is further ordered that the prothonotary of this court make two copies of this order duly certified under the seal of this court, and transmit one copy thereof to the clerk of the court of quarter sessions of the county of Warren, and the other copy with the said indictment and record to the clerk of the quarter sessions of the county of Lycoming.